Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Application for Patent Examination filed on September 23, 3029 regarding Application No. 16/579626.
Claims 1-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
Relevant prior art Botes (US 10,503,427), discloses a replication storage system with first and second computer systems and first and second replicated data volumes. Botes further discloses a method for replicating writes wherein the write is not acknowledge back to the host/client until after the write is replicated from the first computing systems (and the first replicated data volume) to the second computing system (and second replicated data volume). However, the particular claimed architecture of four computing devices with synchronous replication to the second replicated data volume of the second computing system and asynchronous replication to the third computing device of the second computing system is clearly different to that of Botes.
Other relevant prior art Brown (S 2015/0106549), discloses a data replication system with a computer system that includes redundant working nodes and a replicated data volume. Brown further discloses that the nodes are grouped with primary and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have 
/Ramon A. Mercado/Primary Examiner, Art Unit 2132